Case 0:20-cv-60126-AHS Document 15 Entered on FLSD Docket 03/09/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO.: 0:20-cv-60126-AHS

W. ZANE MORGAN, and all
others similarly situated pursuant to
29 U.S.C. §216(b),

               Plaintiff,

vs.

CLARITY LAB SOLUTIONS, LLC, a Florida
Limited liability company, and DANIEL LEGER,
an individual,

               Defendants,
- - - - - - - - - - - - - - - - - -I
                      JOINT SCHEDULING CONFERENCE REPORT

        Plaintiff, ZANE MORGAN ("Plaintiff') and Defendants, CLARITY LAB SOLUTIONS,

 LLC and DANIEL LEGER (hereinafter, "Defendants") (collectively, "Parties"), pursuant to S.D.

 Fla. L.R. 16.1 and this Court's Order dated February 19, 2020, submit their Joint Scheduling

 Conference Report as follows:

 A.     Likelihood of settlement:

        Unknown at this time but the parties will discuss settlement in good faith.

 B.     Likelihood of appearance in the action of additional parties:

        Plaintiff intends to move for preliminary collective certification.

 C.     Proposed limits on the time:

        The parties agree to a standard track.

                i.      To join other parties and to amend the pleadings: March 13, 2020

                ii.     To file and hear motions: February 8, 2021
Case 0:20-cv-60126-AHS Document 15 Entered on FLSD Docket 03/09/2020 Page 2 of 3



                iii.   To complete discovery: December 16, 2020

D.      Proposals for the formulation and simplification of issues, including the elimination

        of frivolous claims or defenses, and the number and timing of motions for summary

        judgment or partial summary judgment.

        Counsel shall meet before the Pretrial Conference or Calendar Call to discuss proposals

 for the formulation and simplification of the issues. Otherwise, none at this time.

 E.     Necessity or desirability of amendments to the pleadings.

        None anticipated, but Parties will adhere to the Rules regarding the same.

 F.     Possibility of obtaining admissions of fact and of documents, electronically stored

        information or things which will avoid unnecessary proof, stipulations regarding

        authenticity of documents, electronically stored information or things, and the need

        for advance rulings from the Court on admissibility of evidence:

        The parties will continue to work diligently to admit facts and evidence so as to avoid

 unnecessary proof at trial. The Parties propose that counsel meet after the applicable discovery

 cut-off date and before the pre-trial conference to discuss stipulations regarding the authenticity

 of documents and the need for advance rulings from the Court on the admissibility of evidence.

 G.      Suggestions for the avoidance of unnecessary proof and of cumulative evidence:

         The Parties agree to cooperate in developing pretrial stipulations to avoid unnecessary

 proof and cumulative evidence.

 H.      Suggestions on the advisability of referring matters to the Magistrate Judge or

         master:

         The parties have no objection to referring discovery matters to the magistrate judge with

 all other matters to be determined by the trial judge.
Case 0:20-cv-60126-AHS Document 15 Entered on FLSD Docket 03/09/2020 Page 3 of 3



I.     Preliminary estimate of the time required for trial:

       The parties estimate the trial shall last approximately 3 - 5 days.

J.     Requested date or dates for conferences before trial, a final pretrial conference, and

       trial:

                Pretrial Conference: To Be Announced.

                Trial: March 29, 2021

 K.     Other information that might be helpful to the Court in setting the case for status or

        pretrial conference:

                None at this time.

 L.     Agreement as to electronic service of discovery

 The parties agree to service of written discovery requests and responses via electronic mail.

 M.     Other information that might be helpful to the Court in setting the case for status or

        pretrial conference:

                None at this time.

        DATED this~ day of March, 2020.

                                      Respectfully Submitted,

   Isl Nolan Klein                                      Isl Thomas H. Loffredo
 Nolan Klein, Esq.                                    Thomas H. Loffredo, Esq.
 Law Offices of Nolan Klein, P.A.                     Scott L. Cagan, Esq.
 Fla. Bar No. 647977                                  GRA YROBINSON, P.A.
 5550 Glades Road, Ste. 500                           401 E. Las Olas Blvd., Suite 1000
 Boca Raton, FL 33431                                 Fort Lauderdale, FL 33301
 Ph: (954) 745-0588                                   Ph: (954)761-8111
 Fax: (877) 253-1691                                  Fax: (954) 761-8112
 klein@nklegal.com                                    tom.loffredo(al,grav-robsinson.com
 Attorneys for Plaintiff                              scott.cagan<@gray-robinson. com
                                                      Attorneys for Defendants
